Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Information Disclosure Statement
The Information Disclosure Statements filed on 10/20/2020, 2/12/2021, 6/28/2021 and 12/14/2021 have been entered and considered. Initialed copies of the form PTO-1449 are enclosed with this action.  

Restriction/Election and Status of claims
On 10/20/2020: applicant amended the claim set, cancelling claims 3-6, 9, 13-14, 16, 22, 25-28, 30-33, 43-45.  
On 12/7/2021, applicant elected species without traverse:
Election 1. Applicant elects c) gold particle (from a) said particle is a tungsten, platinum or gold particle; or b) said particle has a size of between about 0.5 m and about 1.5 m; or c) said particle has a size of about 0.6 pm, about 0.7 pm, or about 1.3 pm; d) a plurality of particles coated or applied with the site-specific nuclease are delivered to the explant; or e) the amount of particles delivered to the explant is between about 50 g and about 5000 g, or between about 50 ug and about 2000 g, or between about 50 g and about 1000 g, or between about 50 g and about 500 pg, or between about 100 pg and about 500 pg, claim 2);
Election 2. Applicant elects Cpf1 (from Ribonucleoprotein, Casi, Cas1B, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9, Csnl, Csxl2, Cas10, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, CasX, CasY, CasZ, Argonaute protein (Note: above are or the site-specific nuclease is not a guided nuclease: meganuclease, zinc-finger nuclease (ZFN), recombinase, transposase, or transcription activator-like effector nuclease (TALEN), claims 10-11, 15, 17-18);
Election 3. Applicant elects b3) the donor template region comprises an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (not electing a3) the donor template a mutation for introduction of the mutation in the genome of the plant at or near the target site of the site-specific nuclease through template-mediated repair, claim 21); 
Election 4. Applicant elects a4) selectable marker gene (from a4) selectable marker gene; b4) screenable marker gene; or c4) an adenylyltransferase (aadA) gene, a neomycin phosphotransferase (nptI) gene, a hygromycin phosphotransferase (hpt, hph or aph IV), 5-enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene, a bialaphos resistance (bar) gene, a phosphinothricin N- acetyltransferase (pat) gene, a green fluorescent protein (GFP), or a P-glucuronidase (GUS) gene, claim 29); 
Election 5. Applicant elects (ii) a polynucleotide comprising a transgene or marker gene (from (i) a guide RNA (gRNA), (ii) a polynucleotide comprising a transgene or marker gene, (iii) a polynucleotide comprising a transgene encoding a non-coding RNA molecule or guide RNA, or (iv) a donor template, claim 41). 
In summary, claims 1-2, 7-8, 10, 19-21, 23-24, 29, 34-42 are examined in the office action. 
Non-elected species are withdrawn. Claims 11-12, 15, 17-18 are exclusively drawn to non-elected species, thus, are withdrawn. 
The restriction is made final. 

Priority
Instant application 17049326, filed 10/20/2020, is a national stage entry of PCT/US2019/033976, International Filing Date: 05/24/2019. 
PCT/US2019/033976 Claims Priority from Provisional Application 62676161, filed 05/24/2018, which is granted. 

Claim Rejection-Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon 
Claims 1-2, 7-8, 10, 19-21, 23-24, 29, 34-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 12-13, 15, 41-42, 49, 51-52, 56-58, 60-63 of co-pending Application 17045747 (amended 10/6/2020).  
The instant application shares multiple inventors with co-pending application. Monsanto Technology LLC is the applicant of both applications. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Instant claims 1-2 claim the same subject matter as co-pending claims 1-3 and 7.  
Instant dependent claims 7-8, 35-36, 39-42 claim the same subject matter as co-pending dependent claims 12-13, 56-57, 60-63.  
Instant claims 10, having different dependencies and/or claim languages, are obvious variant of co-pending claims 15, because the instant and co-pending claims claim the same subject matter. 
Instant claims 19-21, 23-24, 29 are obvious variants of co-pending claims 16, 41-42, 49, 51-52, because co-pending claim 16 is narrower and more specific than instant claim 19, co-pending claims 41 and 49 overlap with instant claims 20-21. Co-pending dependent claims 42, 51-52 claim the same subject matter and have the same claim language as instant dependent claims 23-24, 29 do.  
Instant claim 34 overlaps with co-pending claim 25 regarding donor template and transgene and location thereof. 
Instant claims 37-38 (and claims 35-36) claim the same subject matter of co-pending claims 58 (and claims 56-57), thus, are obvious variants of the co-pending claims. 
	Therefore, the instant claims and co-pending claims are obvious variants over each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 7-8, 19, 35, 39-40, 42 are rejected under 35 U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Shultz et al (WO 2018085693, published 5/11/2018, filed 11/3/2017, priority 11/4/2016 to US62418078). 
Claim 1 is drawn to a method comprising: 
a) delivering to a mature plant embryo explant a particle coated or applied with a site- specific nuclease or a nucleic acid encoding the site-specific nuclease; and 
b) regenerating a plant from the mature plant embryo explant, wherein the regenerated plant comprises an edit or a site-directed integration at or near the target site of the site-specific nuclease in the genome of at least one cell of the regenerated plant.  
For editing a genome of a plant (preamble). 
Dependent claims
Claim 2 limits claim 1: said particle is gold particle (elected species). 
Claim 7 limits claim 1, further comprising: c) identifying a regenerated plant having at least one cell comprising the edit or site-directed integration at or near the target site of the site-specific nuclease.  
Claim 8 limits claim 7, wherein the identifying step comprises 

Claim 19 limits claim 1: the particle is further coated or applied with a polynucleotide molecule.  
Claim 35 limits claim 1, further comprising 5selecting a regenerated plant having a marker gene, wherein the marker gene is co-delivered with the site-specific nuclease or the nucleic acid encoding the site-specific nuclease.   
Claims 39-40 limit claim 1, wherein said plant is a dicot plant, particularly a soybean plant.  
Claim 42 limits claim 1, wherein a) the mature embryo explant is a dry, wet, or dried wet excised explant; b) the mature embryo explant has a moisture content within a range from about 3% to about 25%; or c) the mature embryo explant is excised from a plant seed having a moisture content within a range from about 3% to about 25%.  

According to specification (PG pub [0021]), mature plant embryo explant includes but is not limited to excised embryo from dry seed including that is wetted or imbibed.  
Shultz et al teach a method of altering/editing a genome of a plant comprising:
delivering DNA encoding RNA-guide site-specific nuclease into excised soybean embryo (reading on mature plant embryo explant) by gold particle bombardment (Example 7, [00123]).  
Shultz et al teach specifically teach that prior to bombardment, the gold particles were coated with the DNA (Example 7, [00128]). 
Thus, Shultz et al teach step a) of claim 1. 
After such bombardment, the bombarded/edited explants were moved to elongation-regeneration medium (Example 7, [00129]), thus, the explants were regenerated to a plant.  

Thus, Shultz et al teach step b) of claim 1. 
Therefore, Shultz et al teach and demonstrated all of the limitations of claim 1. 
Shultz et al teach using gold particle for bombardment as analyzed above.  The gold particles were about 1.0 micrometer (1.0 um) in size (Example 7, [00128]).   Thus, Shultz et al teach claim 2.
Shultz et al teach that after such bombardment, the bombarded/edited explants were assayed by PCR in the site-specific edited genome region, confirming/identifying the explant and plant comprising an edit or a site-directed integration (Example 7, [00131]).  PCR is a molecular assay, thus, Thus, Shultz et al teach claims 7-8.
Shultz et al teach that guide RNA was co-delivered with the nuclease above (Example 7, [00130]), teaching claim 19. 
Regarding claims 35, the specification does not define marker gene. According to https://www.thefreedictionary.com/Marker+gene, a marker gene means a gene, DNA sequence or gene product whose inheritance can be traced through a pedigree or phylogeny.  Thus, as analyzed above, Shultz et al teach that the bombarded/edited explant were assayed by PCR in the site-specific edited genome region, confirming/identifying the explant and plant comprising flanking sequence indicating an edit or a site-directed integration (Example 7, [00131]).  Thus, the marker gene includes the flanking sequence by PCR.  Thus, Shultz et al teach claim 35. 
Regarding dependent claims, soybean above (Example 7, [00123]) is a dicot.  Thus, Shultz et al teach claims 39-40.

Therefore, Shultz et al et al teach all of the claim limitations. 	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claim 1 above, and further in view of Begemann et al (Precise insertion and guided editing of higher plant genomes using Cpf1 CRISPR nucleases. Nature Scientific Reports. 1-6, 2017). 
Shultz et al teach claim 1 as analyzed above. 	

Shultz et al teach and demonstrated bombarding a site-specific nuclease coated gold particle into the mature plant embryo explant, but do not explicitly teach bombarding Cpf1 as the site-specific nuclease into the mature plant embryo explant.   
Shultz et al nevertheless suggest using Cpf1 as one of the site-specific nucleases to edit explant including mature plant embryo explant ([00142]). 
Begemann et al teach and demonstrated bombarding DNA construct encoding and expressing Cpf1 into plant callus/calli, and successfully produced site-specific insertion in the calli and the regenerated plant (p2, last para; p3, 1st to 4th para).  (note: Callus is not considered a mature plant embryo explant. Thus, 102 rejection is not made).   
Begemann et al demonstrated that Cpf1 produced higher rate of site-specific editing/insertion than Cas9 does (Cas9 is the commonly used site-specific nuclease in the art, p3, last para). 
An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, one ordinary skill would have recognized Cpf1 produced higher editing/insertion rate in plant cells after being bombarded than Cas9 did as demonstrated by Begemann et al, and been motivated to use Cpf1 as the site-specific nuclease as suggested by Shultz et al, to achieve the same expected result as Shultz et al or Begemann et al did.  The expectation of success would have been high, because the method steps are taught and demonstrated success by Shultz et al with site-specific nuclease. Begemann et al demonstrated that Cpf1 has higher editing rate than Cas9.  In addition, both Shultz et al and Begemann et al used and demonstrated success using particle bombardment. 
Therefore, the claim would have been obvious to one ordinary skill in the art. 

	
Claims 20-21, 23-24, 29, 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al, as applied to claims 1, 19 and 35 above, and further in view of Shultz et al. 
Shultz et al teach claims 1, 19, 35 as analyzed above in the 102 rejection.  
Dependent claims of claim 19
Claim 20 limits claim 19, wherein the polynucleotide molecule is a donor template.  
Claim 21 limits claim 20, wherein the donor template comprises b) an insertion sequence and at least one homology sequence for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease (elected species).  
Claim 23 limits claim 21, wherein the insertion sequence comprises a transgene comprising a coding sequence or a transcribable DNA sequence operably linked to a plant-expressible promoter.   
Claim 24 limits claim 23, wherein the transgene comprises a gene of interest, a protein coding sequence, a transcribable DNA sequence encoding a non-coding RNA molecule, or a marker gene.    
Claim 29 limits claim 24, wherein said marker gene is a) is a selectable marker gene (elected species). 
Dependent claims of claim 35
Claim 36 limits claim 35, wherein the marker gene is a selectable marker gene.   
Claim 37 limits claim 36, wherein the selecting step comprises treating the mature embryo explant, or a shoot and/or root culture or plant regenerated therefrom, with a selection agent. 
Claim 38 limits claim 36, wherein the selectable marker gene is an adenylyltransferase (aadA) gene.  

According to specification ([0075]), a “donor molecule”, “donor template”, or “donor template molecule” (collectively a “donor template”), which may be a recombinant polynucleotide, DNA or RNA donor template or sequence, is defined as a nucleic acid molecule having a homologous nucleic acid 
As analyzed above, Shultz et al teach claim 19 that the particle is further coated or applied with a polynucleotide molecule (guide RNA) in addition to the site-specific nuclease (Example 7, [00130]). 
Shultz et al do not explicitly teach bombarding a donor template with the nuclease into mature plant embryo explant.   
Transforming a donor template or a transgene or/and marker gene with site-specific nuclease for site-specific integration is routine method in the art.  Using promoter to drive the transgene/marker gene expression in plant is also routine method in the art.  
Shultz et al further teach (as an embodiment) delivering a donor template/a insertion sequence along with the nuclease and guide RNA into plant cells for integration of the insertion sequence into the genome of the plant at or near the target site of the site-specific nuclease by homologous recombination ([0028]), the limitations of claims 20-21. 
Shultz et al teach that a marker gene or/and selectable marker gene (conferring herbicide resistance) is/are delivered together with the site-specific nuclease including promoter driving DNA expression in plant cells ([0020], [0024]-[0025]). Shultz et al also teach that the donor template encodes a desired nucleotide sequence (reading on transgene) to be inserted in a site-specific manner ([0028]). 
Thus, in addition to teaching the structure and step of claim 19, Shultz et al strongly suggest the structures and steps of 20-21, 24, 24 and 29 following the structure and step of claim 19. 
Schutz et al teach claim 35 as analyzed above in the 102 rejection.  
Regarding claims 36-37, Schutz et al do not explicitly teach the marker gene being a selectable marker gene, and the selecting step comprising treating the mature embryo explant, or a shoot and/or root culture or plant regenerated therefrom, with a selection agent. 

Shultz et al teach (as an embodiment) that a marker gene or/and selectable marker gene (conferring herbicide resistance) is/are delivered together with the site-specific nuclease ([0024]-[0025]), and teach expose the transformed explant to herbicide (a selection agent) to select herbicide resistance ([0050]). 
Shultz et al teach using adenylyltransferase as selectable marker for selection ([0099], [00105]). 
Thus, Shultz et al suggest the limitations of claims 36-38. 
In addition, applicant admitted that using selectable marker genes are taught in multiple granted US patents (cited in instant specification, [0037]), and that using promoters driving expression in plant tissues is commonly understood in the art ([0095]).  
	One ordinary skill in the art would have recognized the commonly taught method of transforming site-specific nuclease with donor template, transgene, marker gene including selectable marker gene, operably linked to a promoter, for site-specific transgene integration and expression in plant cells, and been motivated to follow such teaching and do the same as strongly suggested by Shultz et al and commonly taught in the art, to achieve the expected result.  The expectation is high, because Shultz et al teach claims 1 and 19 and demonstrated success as analyzed in 102 rejection.  Transforming site-specific nuclease with donor template, transgene, marker gene including selectable marker gene, operably linked to a promoter are commonly taught and proven method.  
Therefore, the claims would have been obvious to one ordinary skill in the art. 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claims 1 and 19 above, and further in view of Yau et al (Less is more: strategies to remove marker genes from transgenic plants. BMC Biotechnology 2013, 13:36, 2013). 

Claim 34 limits claim 19, wherein the polynucleotide molecule comprises a donor template region and a transgene comprising a coding sequence or a transcribable DNA sequence, wherein the transgene is located outside of the donor template region.  
Shultz et al teach claim 19 but do not teach the limitation of transgene being located outside of the donor template region.  
The concept and method of transgene being located outside of the donor template region is taught in the art. 
According to specification ([0013]), a transgene comprises a gene of interest, protein encoding sequence, or a marker gene. 
Yau et al teach a method of making GM plant (abstract). 
Yau et al teach that selectable marker gene (SMG) is not located at the same site of the donor site (p6, right col, last para; p7, left col, 1st para, fig 3A).  
SMG is located outside of GOI (gene of interest, donor) (p7, fig 3A).  
Yau et al teach the advantage being that SMG can be potentially removed, while the donor sequence and the conferred characteristics is maintained (p6, right col, last para).  
One ordinary skill would have recognized that selectable marker gene is located outside of the donor site as taught by Yau et al, and the advantage of easy removal of the marker gene while maintaining the donor also as taught by Yau et al, and been motivated to apply such method as taught by Yau et al to slightly modify the method of Schultz et al, and to take the same advantage.  The expectation of success would have been high, because the method of Shultz et al had been successful in plant cells.  SMG located outside of donor site is common method as taught by Yau et al.   The modification would have been slight that would not be expected to affect the success of Schutz at al. 
Therefore, the claim would have been obvious to one ordinary skill in the art.  

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Shultz et al as applied to claim 1 above, and further in view of Srivastava (WO 2015116969, published 8/6/2015, filed 1/30/2015). 
Shultz et al teach claim 1 as analyzed above.
Claim 41 limits claim 1, wherein the mature embryo explant comprises, prior to the delivering step, a polynucleotide comprising a transgene or marker gene (elected species).  
Shultz et al additionally teach that site specific deletion, insertion and replacement/substitution of nucleic acid sequence by using nuclease is common method by in the art ([0049], Example 8, [0134]), but do not explicitly teach bombarding a nuclease into a mature embryo explant comprising existing transgene and/or marker gene for editing the genome of the mature embryo explant.  
Removing existing marker gene from a transgenic plant by using site-specific nuclease is routine practice in the art. 
Srivastava teaches method of removing a selectable marker genes or marker gene promoter by using site-specific endonuclease (part of the transgene) from transgenic plant cells, for producing better GM plant crops (p1, last 2 paras; p22-24, Material and methods; claim 1), and demonstrated success (Results, p24-26).     
Srivastava teaches that the construct comprising the nuclease is delivered to plant cell (callus) by particle bombardment (p24, 1st para).   
One ordinary skill would have recognized that removing part of the transgene like marker gene is advantageous for GM crops, and been motivated to apply the method of Shultz et al to remove marker gene from transgenic plants as taught by Srivastava, to achieve the expected result.  The expectation of success would have been high, because the method of Shultz et al had been successful in plant cells, and would have been expected to be successful in transgenic plant cells(as had by Srivastava). 



Conclusion
No claim is allowed. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm Monday to Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/
Examiner, Art Unit 1662